** Summary **
COMPENSATION AND EXPENSES OF MEMBERS OF COUNTY EXCISE AND EQUALIZATION BOARDS Under the provisions of 68 O.S. 2458 [68-2458] (1971), as amended by House Bill 1523, Second Session, Thirty-third Legislature, county excise and equalization board members in counties having an assessed valuation of less than Fifty Million Dollars ($50,000,000.00) who are appointed after the effective date of the act, that being March 28, 1972, are provided as compensation an amount not to exceed Fifty Dollars ($50.00) per diem, said amount to be established by the boards, in addition to the prescribed mileage. Those board members of said counties who were in office prior to March 28, 1972, but after June 24, 1971, the effective date of the 1971 amendment to Section 68 O.S. 2458 [68-2458], would be entitled to receive Fifty Dollars ($50.00) per diem as compensation until replaced in office or upon entering a new term of office, at which time they shall receive as compensation an amount not to exceed Fifty Dollars ($50.00) per diem, said amount to be established by the board, in addition to the prescribed mileage. Those board members of said counties who were in office prior to June 24, 1971, would still be receiving the authorized Twenty-five Dollars ($25.00) per diem compensation and prescribed mileage until replaced in office or upon entering a new term of office, at which time they shall receive as compensation an amount not to exceed Fifty Dollars ($50.00) per diem, said amount to be established by the board, in addition to the prescribed mileage.  This is to acknowledge receipt of your request for an opinion wherein the following question, in effect, is asked: "What is the effect of 68 O.S. 2458 [68-2458] (1971), as amended by H. B. 1523 of the 33rd Legislature, as to amounts to be received as compensation and/or expenses by members of County Excise and Equalization Boards in counties having an assessed valuation of under $50,000,000.00?" On June 14, 1972, the Attorney General issued Opinion No. 72-200 which dealt with the question you have asked but in regard to counties having an assessed valuation of $50,000,000.00 or more. The same application of the law applied in that opinion would also be controlling in deciding the question you have asked. Title 68 O.S. 2458 [68-2458] (1971), amended in 1971, provides in part: "The board of equalization and excise board for each county in the state, created and appointed as hereinbefore provided, shall succeed to and exercise all the duties, powers and authority now vested in the board of equalization and excise board of each county, under existing laws and the members of said boards, before entering upon their duties, shall subscribe to the oath required of other county officers.  "Any person becoming a member of one of said boards in any county shall thereby become a member of the other board for that county, so that the membership of each board of equalization and excise board shall coincide and be identical as to each county.  "The members of said boards in all counties having an assessed valuation of Five Hundred Million Dollars ($500,000,000.00) or more shall receive payment for expenses in lieu of all compensation for their services at the rate of Fifty Dollars ($50.00) per diem. Members of boards in all other counties shall receive Fifty Dollars ($50.00) per diem. All per diem payment for expenses in lieu of all compensation, upon certificates of the county clerk, shall be paid in like manner as the salaries of other county officials are paid. In addition, the members of said boards residing outside of the county seat shall be reimbursed for each mile of travel to and from their residences to the place of meeting of said board for each session attended at the rate of nine cents ($0.09) per mile. The members of said boards shall be also reimbursed for each mile of necessary travel in the performance of their official duties at the rate of nine cents ($0.09) per mile." House Bill No. 1523, Second Session, Thirty-third Legislature, amended Section 2485 by providing: "The members of said boards in all counties having an assessed valuation of Fifty Million Dollars ($50,000,000.00) or more shall receive payments for expenses at the rate of Twenty-five Dollars ($25.00) per diem in addition to compensation for their services at the rate of Twenty-five Dollars ($25.00) per diem. Members of boards in all other counties may receive as compensation an amount not to exceed Fifty Dollars ($50.00) per diem, said amount to be established by the boards. All per diem payments for expenses in addition to compensation, upon certificates of the county clerk, shall be paid in like manner as the salaries of other county officials are paid." Article XXIII, Section 10 of the Oklahoma Constitution provides in part: "Except wherein otherwise provided in this Constitution, in no case shall the salary or emoluments of any public official be changed after his election or appointment, or during his term of office, unless by operation of law enacted prior to such election or appointment;" Prior to the 1971 amendment to Section 2458, said section provided compensation for all board members at the rate of Twenty-five Dollars ($25.00) per diem. Due to the constitutional limitation; the effect of the 1971 amendment to the section was to limit members of boards in office prior to the effective date of the amendment to the Twenty-five Dollars ($25.00) per diem. Members appointed after the effective date of the amendment were entitled to the increased emoluments, that being Fifty Dollars ($50.00) per diem for members of boards in counties having an assessed valuation of less than Five Hundred Million Dollars ($500,000,000.00). The prescribed mileage allowed board members has not changed and is provided in addition to the other emoluments. House Bill 1523 of the 1972 Legislature changed the language of Section 2458, which allowed Fifty Dollars ($50.00) per diem to all members of boards of counties having an assessed valuation of less than Five Hundred Million Dollars ($500,000,000.00), to provide that members of boards in counties having an assessed valuation of less than Fifty Million Dollars ($50,000,000.00) may receive an amount not to exceed Fifty Dollars ($50.00) per diem, said amount to be established by the boards.  Thus, because of the constitutional prohibition against changing a public official's salary during his term of office, only those board members of counties having an assessed valuation of less than Fifty Million Dollars ($50,000,000.00) who were appointed to office after the effective date of House Bill 1523 would be affected by the provisions of said bill. Therefore, those excise and equalization board members in counties having an assessed valuation of less than Fifty Million Dollars ($50,000,000.00) who are appointed after March 28, 1972, that being the effective date of House Bill 1523, would be entitled to receive as compensation an amount not to exceed Fifty Dollars ($50.00) per diem, said amount to be established by the boards.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Under the provisions of 68 O.S. 2458 [68-2458] (1971), as amended by House Bill 1523, Second Session, Thirty-third Legislature, county excise and equalization board members in counties having an assessed valuation of less than Fifty Million Dollars ($50,000,000.00) who are appointed after the effective date of the act, that being March 28, 1972, are provided as compensation an amount not to exceed Fifty Dollars ($50.00) per diem, said amount to be established by the boards, in addition to the prescribed mileage. Those board members of said counties who were in office prior to March 28, 1972, but after June 24, 1971, the effective date of the 1971 amendment to Section 2458, would be entitled to receive Fifty Dollars ($50.00) per diem as compensation until replaced in office or upon entering a new term of office, at which time they shall receive as compensation an amount not to exceed Fifty Dollars ($50.00) per diem, said amount to be established by the board, in addition to the prescribed mileage. Those board members of said counties who were in office prior to June 24, 1971, would still be receiving the authorized Twenty-five Dollars ($25.00) per diem compensation and prescribed mileage until replaced in office or upon entering a new term of office, at which time they shall receive as compensation an amount not to exceed Fifty Dollars ($50.00) per diem, said amount to be established by the board, in addition to the prescribed mileage.  (Mike D. Martin)